STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                              NO.     2021       KW    1572

VERSUS


SERON       MARQUEL       GRAYER                                                    FEBRUARY              25,     2022




In    Re:          Seron     Marquel            Grayer, applying              for        supervisory              writs,
                   21st     Judicial            District  Court,              Parish            of     Livingston,
                   No.    36, 288.




BEFORE:           WHIPPLE,        C. J.,        PENZATO AND          HESTER,       JJ.


        WRIT        DENIED        ON        THE        SHOWING       MADE.          This             court        cannot

adequately review the district court' s ruling at issue herein as
relator           failed        to        include        a
                                                               copy     of     the             application           for
postconviction              relief           and   supporting  memorandum,                            the        State' s
response,           if     any,       the       district court' s ruling,                            the     bill        of

information,              the         pertinent              court     minutes,                and  any            other

pertinent           transcripts              or        documents       from        the          district           court

record        that        might       support           the     claims       presented                for        review.

Supplementation              of       this      writ     application          and/       or     an     application

for     rehearing           will          not     be     considered.          See        Uniform            Rules        of

Louisiana          Courts        of       Appeal,       Rules    2- 18. 7 &         4-    9.         In    the     event

relator          elects    to     file      a   new     application          with        this    court,          he may
do    so     without       the        necessity          of    obtaining       a         return        date.         The
application              shall       be     filed       on    or  before       April            20,        2022,     and

should include the missing                          items noted above and a copy of this
ruling.


                                                         VGW
                                                         AHP
                                                         CHH




OURT        OF APPEAL,          FIRST      CIRCUIT




        DEPUTYICLERK             OF    COURT
                  FOR     THE    COURT